IN THE
                         TENTH COURT OF APPEALS

                                No. 10-22-00033-CR

ERICK DESHAWN PRATT,
                                                           Appellant
v.

THE STATE OF TEXAS,
                                                           Appellee



                        From the 272nd District Court
                             Brazos County, Texas
                       Trial Court No. 19-03220-CRF-272


                          MEMORANDUM OPINION


      A jury found appellant, Erick Deshawn Pratt, guilty of the offense of burglary of a

habitation with intent to commit assault. See TEX. PENAL CODE ANN. § 30.02(c)(2). Pratt

elected to have the trial court assess his punishment. At the punishment hearing, Pratt

pleaded “true” to two enhancement allegations contained in the indictment that alleged

prior felony convictions for possession of a controlled substance and burglary of a

habitation. The trial court found the two enhancement paragraphs true and assessed
punishment at 40 years in prison. The trial court certified Pratt’s right of appeal, and this

appeal ensued.

        In two issues on appeal, Pratt contends that the trial court erred by: (1) overruling

his objection to alleged improper commitment questions during voir dire; and (2)

denying his motion for mistrial based on the alleged improper commitment questions.

We affirm.

                  Commitment Questions During Voir Dire Examination

        In his first issue, Pratt contends that the trial court erred in overruling his Standefer

objection to the State’s improper commitment questions during voir dire. See Standefer v.

State, 59 S.W.3d 177, 179 (Tex. Crim. App. 2001) (“‘An attorney cannot attempt to bind or

commit a prospective juror to a verdict based on a hypothetical set of facts.’” (quoting

Allridge v. State, 850 S.W.2d 471, 480 (Tex. Crim. App. 1991), cert. denied, 510 U.S. 831, 114

S. Ct. 101, 126 L. Ed. 2d 68 (1993)).

        During the voir-dire, the State sought to explain that offensive bodily contact,

whether it caused pain or not, is still an assault under the law.              The State used

hypothetical situations, such as pulling a person’s hair, a blood pressure cuff, and

squeezing a person’s arm or shoulders, to explain the difference between assault by

offensive touching and assault by causing bodily injury. Pratt did not object to these

questions.       Furthermore, after each hypothetical situation, the State asked the

venirepersons if they could “promise” the court that they would convict for assault in


Pratt v. State                                                                            Page 2
these situations, even if “the pain was super-slight.” Pratt only objected to the State’s

third question calling upon the venirepersons to make a promise.

        Generally, a party must complain in the trial court to preserve that complaint for

appellate review. TEX. R. APP. P. 33.1(a). To preserve error for review on appeal, the

complaining party must make a timely and specific objection at the earliest opportunity.

See id.; see also London v. State, 490 S.W.3d 503, 507 (Tex. Crim. App. 2016) (“A party

satisfies the requirement of a timely trial-level complaint ‘if the party makes the

complaint as soon as the grounds for it become apparent[.]’” (quoting Gillenwaters v. State,

205 S.W.3d 534, 537 (Tex. Crim. App. 2006); Turner v. State, 805 S.W.2d 423, 431 (Tex.

Crim. App. 1991). Thus, an objection is required when the objecting party “‘knows or

should know that an error has occurred.’” London, 490 S.W.3d at 507 (quoting Hollins v.

State, 805 S.W.2d 475, 476 (Tex. Crim. App. 1991)).

        Here, Pratt complains about the State’s questions during voir dire calling for a

promise. However, the record reveals that Pratt did not object to these questions until

the State had asked and the venirepersons answered two of them. Because Pratt did not

object to the questions when they were first asked and the purported error became

apparent, and because the venirepersons answered two of the questions, we conclude

that Pratt has not preserved his complaint on appeal regarding the State’s first two

questions. See TEX. R. APP. P. 33.1(a); London, 490 S.W.3d at 507; see also Wampler v. State,

494 S.W.3d 367, 369 (Tex. App.—Eastland 2015, pet. ref’d) (“If one veniremen answered


Pratt v. State                                                                         Page 3
an allegedly improper question, and the defendant failed to object, then the defendant’s

argument is waived.” (citing Montgomery v. State, 198 S.W.3d 67, 74 (Tex. App.—Fort

Worth 2006, pet. ref’d)).

        Additionally, Pratt also appears to complain that the State’s questions after a bench

conference conducted after Pratt’s objection to the third question calling for a promise

were improper commitment questions with imbedded facts from prior hypothetical

questions. 1 After the bench conference, the State asked the venirepersons if they could

find each of the elements of assault proven beyond reasonable doubt, even if the evidence

showed there was only slight pain. The State then asked: “It’s just whether or not you

have believed all of these—we have proven this case to you beyond a reasonable doubt.

But then you find out that the assault is—it didn’t cause a lot of pain. You would still

have to promise that you would convict and follow the law in that situation.” Pratt did

not immediately object to either of these questions, and the venirepersons answered the

State’s questions.         Instead, Pratt waited until the following day, prior to the

commencement of the presentation of evidence, to object to these questions. Once again,

we conclude that Pratt has not preserved his complaint regarding these questions, as his

objection made prior to the commencement of the presentation of evidence was not


        1We also note that Pratt did not pursue his objection to the third question calling for a promise to
an adverse ruling. See Fuller v. State, 253 S.W.3d 220, 232 (Tex. Crim. App. 2008) (“To preserve error for
appellate review, a party must make a timely and specific objection or motion at trial, and there must be
an averse ruling by the trial court. Failure to preserve error at trial forfeits the later assertion of that error
on appeal.” (internal citations omitted)) Instead, the trial court indicated that the State could ask whether
the venirepersons could convict if they believed the evidence beyond a reasonable doubt.
Pratt v. State                                                                                            Page 4
timely. See TEX. R. APP. P. 33.1(a); see also London, 490 S.W.3d at 507. We overrule Pratt’s

first issue.

                                     Motion for Mistrial

         In this second issue, Pratt contends that the trial court erred in denying his motion

for mistrial based on the State’s questions during voir dire.

         In accordance with Texas Rule of Appellate Procedure 33.1, a motion for mistrial

must be timely and specific. TEX. R. APP. P. 33.1; Young v. State, 137 S.W.3d 65, 69 (Tex.

Crim. App. 2004). A motion for mistrial is timely only if it is made as soon as the grounds

for it become apparent. Griggs v. State, 213 S.W.3d 923, 927 (Tex. Crim. App. 2007);

Wilkerson v. State, 881 S.W.2d 321, 326 (Tex. Crim. App. 1994).

         The alleged ground for a mistrial became apparent when the State asked the first

question in the series of questions calling for a promise from the venirepersons. Pratt

neither objected, nor moved for a mistrial at this time. With regard to his motion for

mistrial, Pratt waited until the following day, immediately before trial, to move for a

mistrial. Because Pratt did not move for a mistrial when the alleged ground first became

apparent, we conclude that Pratt’s motion for mistrial was untimely and did not preserve

this complaint for appellate review. See TEX. R. APP. P. 33.1; see also Griggs, 213 S.W.3d at

927; Young, 137 S.W.3d at 69; Wilkerson, 881 S.W.2d at 326. We overrule Pratt’s second

issue.

                                         Conclusion


Pratt v. State                                                                          Page 5
        Having overruled both of Pratt’s issues on appeal, we affirm the judgment of the

trial court.




                                         MATT JOHNSON
                                         Justice

Before Chief Justice Gray,
       Justice Johnson,
       and Justice Smith
Affirmed
Opinion delivered and filed October 12, 2022
Do not publish
[CPRM]




Pratt v. State                                                                    Page 6